DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is the Communication in response to the Amendment filed on January 11, 2022 for Application, title: “Payment Processing Method And Apparatus, And Intelligent Device”.

Status of the Claims
Claims 1, 3-7, 9-13, and 15-18 were pending.  By the 01/11/2022 Response, claims 1, 4, 7, 10, 13, and 16 have been amended, and new claims 19-21 have been added.  Claims 2, 8, and 14 were previously cancelled.  Accordingly, claims 1, 3-7, 9-13, and 15-21 remain pending in the application and have been examined.

Priority
This application is a CON of PCT/CN2016/109464, filed on 12/12/2016 and claims foreign priority of foreign application CHINA 20160079780.2 filed on 02/04/2016.  For the examination purpose, the 02/04/2016 is considered to be the effective filing date.

Allowable Subject Matter
Claims 1, 3-7, 9-13, and 15-21 are pending in this application.  All pending claims are allowed.
The following is an examiner’s statement of reasons for allowance:
The amended claims 1, 7, and 13 are found to patent-eligible per the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 Revised PEG”).  More specifically, the amended claim limitations “running, by an intelligent device with audio and video output, a target application program; while the target application program is being run, receiving, by the intelligent device a payment request operation inputted by a user, the payment request operation being to purchase an item associated with the target application program; upon receiving the payment request operation, invoking, by the intelligent device, an operating system component of the intelligent device; intercepting, by the intelligent device, the payment request operation in the target application program by invoking the operating system component; obtaining, by the intelligent device, attribute information of the target application program by using a preset executable file; converting, by the intelligent device, the payment request operation to a scannable code, by: extracting a payment parameter from the payment request operation; and performing encoding processing on the payment parameter by invoking a payment software development kit (SDK), to generate the scannable code; outputting, by the intelligent device, the scannable code to an electronic display device in data communication with the intelligent device; displaying, on a screen of the electronic display device, the scannable code; receiving, by an electronic terminal device, a payment interface via a scan of the scannable code by the electronic terminal device; submitting, by the electronic terminal device, account information to a payment server via the payment interface; performing, by the payment server, payment processing according to the account information; returning, by the payment server, a payment result to the electronic display device; feeding back, by the electronic display device, the payment result to the intelligent device while the target application program is still being run; and providing, by the intelligent device, the item to the user to enable use of the item in user's interaction with the target application program.” are found to be applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  In conclusion, although the claims involve an abstract idea, the amended claims include additional elements that, having considered both individually and in combination as ordered, integrate the abstract idea into a practical application.  Therefore, the claims are patent eligible.
Further, the closest prior arts (US Pat. No. 5,944,784 and US Pat. No. 6,149,059) are withdrawn because the arts on the record either individual or in combination did not teach each and every elements of the claims.  Also, an NPL (non-patent literature) search did not identify any reference that teach every element of the claims.  Therefore, the claims are allowable over the prior arts of record.
For these reasons, independent claims 1, 7, and 13 are allowed.  Dependent claims 3-6, 9-12, and 15-21 are also allowed because of their dependency on their respective independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Claims 1-18 (renumbered from claims 1, 3-7, 9-13, and 15-21) are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571)272-7364. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on 571-272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

HAI TRAN
Primary Examiner
Art Unit 3697



/HAI TRAN/Primary Examiner, Art Unit 3697